
	

113 HR 2641 : Responsibly And Professionally Invigorating Development Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 2641
		IN THE SENATE OF THE UNITED STATES
		March 10, 2014ReceivedAN ACT
		To provide for improved coordination of agency actions in the preparation and adoption of
			 environmental documents for permitting determinations, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Responsibly And Professionally Invigorating Development Act of 2014 or as the RAPID Act.
		2.Coordination of agency administrative operations for efficient decisionmaking
			(a)In generalChapter 5 of part 1 of title 5, United States Code, is amended by inserting after subchapter II the
			 following:
				
					IIAInteragency Coordination Regarding Permitting
						560.Coordination of agency administrative operations for efficient decisionmaking
							(a)Congressional declaration of purposeThe purpose of this subchapter is to establish a framework and procedures to streamline, increase
			 the efficiency of, and enhance coordination of agency administration of
			 the regulatory review, environmental decisionmaking, and permitting
			 process for projects undertaken, reviewed, or funded by Federal agencies.
			 This subchapter will ensure that agencies administer the regulatory
			 process in a manner that is efficient so that citizens are not burdened
			 with regulatory excuses and time delays.
							(b)DefinitionsFor purposes of this subchapter, the term—
								(1)agency means any agency, department, or other unit of Federal, State, local, or Indian tribal government;
								(2)category of projects means 2 or more projects related by project type, potential environmental impacts, geographic
			 location, or another similar project feature or characteristic;
								(3)environmental assessment means a concise public document for which a Federal agency is responsible that serves to—
									(A)briefly provide sufficient evidence and analysis for determining whether to prepare an
			 environmental impact statement or a finding of no significant impact;
									(B)aid an agency’s compliance with NEPA when no environmental impact statement is necessary; and
									(C)facilitate preparation of an environmental impact statement when one is necessary;
									(4)environmental impact statement means the detailed statement of significant environmental impacts required to be prepared under
			 NEPA;
								(5)environmental review means the Federal agency procedures for preparing an environmental impact statement, environmental
			 assessment, categorical exclusion, or other document under NEPA;
								(6)environmental decisionmaking process means the Federal agency procedures for undertaking and completion of any environmental permit,
			 decision, approval, review, or study under any Federal law other than NEPA
			 for a project subject to an environmental review;
								(7)environmental document means an environmental assessment or environmental impact statement, and includes any supplemental
			 document or document prepared pursuant to a court order;
								(8)finding of no significant impact means a document by a Federal agency briefly presenting the reasons why a project, not otherwise
			 subject to a categorical exclusion, will not have a significant effect on
			 the human environment and for which an environmental impact statement
			 therefore will not be prepared;
								(9)lead agency means the Federal agency preparing or responsible for preparing the environmental document;
								(10)NEPA means the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
								(11)project means major Federal actions that are construction activities undertaken with Federal funds or that
			 are construction activities that require approval by a permit or
			 regulatory decision issued by a Federal agency;
								(12)project sponsor means the agency or other entity, including any private or public-private entity, that seeks
			 approval for a project or is otherwise responsible for undertaking a
			 project; and
								(13)record of decision means a document prepared by a lead agency under NEPA following an environmental impact statement
			 that states the lead agency’s decision, identifies the alternatives
			 considered by the agency in reaching its decision and states whether all
			 practicable means to avoid or minimize environmental harm from the
			 alternative selected have been adopted, and if not, why they were not
			 adopted.
								(c)Preparation of environmental documentsUpon the request of the lead agency, the project sponsor shall be authorized to prepare any
			 document for purposes of an environmental review required in support of
			 any project or approval by the lead agency if the lead agency furnishes
			 oversight in such preparation and independently evaluates such document
			 and the document is approved and adopted by the lead agency prior to
			 taking any action or making any approval based on such document.
							(d)Adoption and use of documents
								(1)Documents prepared under nepa
									(A)Not more than 1 environmental impact statement and 1 environmental assessment shall be prepared
			 under NEPA for a project (except for supplemental environmental documents
			 prepared under NEPA or environmental documents prepared pursuant to a
			 court order), and, except as otherwise provided by law, the lead agency
			 shall prepare the environmental impact statement or environmental
			 assessment. After the lead agency issues a record of decision, no Federal
			 agency responsible for making any approval for that project may rely on a
			 document other than the environmental document prepared by the lead
			 agency.
									(B)Upon the request of a project sponsor, a lead agency may adopt, use, or rely upon secondary and
			 cumulative impact analyses included in any environmental document prepared
			 under NEPA for projects in the same geographic area where the secondary
			 and cumulative impact analyses provide information and data that pertains
			 to the NEPA decision for the project under review.
									(2)State environmental documents; supplemental documents
									(A)Upon the request of a project sponsor, a lead agency may adopt a document that has been prepared
			 for a project under State laws and procedures as the environmental impact
			 statement or environmental assessment for the project, provided that the
			 State laws and procedures under which the document was prepared provide
			 environmental protection and opportunities for public involvement that are
			 substantially equivalent to NEPA.
									(B)An environmental document adopted under subparagraph (A) is deemed to satisfy the lead agency’s
			 obligation under NEPA to prepare an environmental impact statement or
			 environmental assessment.
									(C)In the case of a document described in subparagraph (A), during the period after preparation of the
			 document but before its adoption by the lead agency, the lead agency shall
			 prepare and publish a supplement to that document if the lead agency
			 determines that—
										(i)a significant change has been made to the project that is relevant for purposes of environmental
			 review of the project; or
										(ii)there have been significant changes in circumstances or availability of information relevant to the
			 environmental review for the project.
										(D)If the agency prepares and publishes a supplemental document under subparagraph (C), the lead
			 agency may solicit comments from agencies and the public on the
			 supplemental document for a period of not more than 45 days beginning on
			 the date of the publication of the supplement.
									(E)A lead agency shall issue its record of decision or finding of no significant impact, as
			 appropriate, based upon the document adopted under subparagraph (A), and
			 any supplements thereto.
									(3)Contemporaneous projectsIf the lead agency determines that there is a reasonable likelihood that the project will have
			 similar environmental impacts as a similar project in geographical
			 proximity to the project, and that similar project was subject to
			 environmental review or similar State procedures within the 5-year period
			 immediately preceding the date that the lead agency makes that
			 determination, the lead agency may adopt the environmental document that
			 resulted from that environmental review or similar State procedure. The
			 lead agency may adopt such an environmental document, if it is prepared
			 under State laws and procedures only upon making a favorable determination
			 on such environmental document pursuant to paragraph (2)(A).
								(e)Participating agencies
								(1)In generalThe lead agency shall be responsible for inviting and designating participating agencies in
			 accordance with this subsection. The lead agency shall provide the
			 invitation or notice of the designation in writing.
								(2)Federal participating agenciesAny Federal agency that is required to adopt the environmental document of the lead agency for a
			 project shall be designated as a participating agency and shall
			 collaborate on the preparation of the environmental document, unless the
			 Federal agency informs the lead agency, in writing, by a time specified by
			 the lead agency in the designation of the Federal agency that the Federal
			 agency—
									(A)has no jurisdiction or authority with respect to the project;
									(B)has no expertise or information relevant to the project; and
									(C)does not intend to submit comments on the project.
									(3)InvitationThe lead agency shall identify, as early as practicable in the environmental review for a project,
			 any agencies other than an agency described in paragraph (2) that may have
			 an interest in the project, including, where appropriate, Governors of
			 affected States, and heads of appropriate tribal and local (including
			 county) governments, and shall invite such identified agencies and
			 officials to become participating agencies in the environmental review for
			 the project. The invitation shall set a deadline of 30 days for responses
			 to be submitted, which may only be extended by the lead agency for good
			 cause shown. Any agency that fails to respond prior to the deadline shall
			 be deemed to have declined the invitation.
								(4)Effect of declining participating agency invitationAny agency that declines a designation or invitation by the lead agency to be a participating
			 agency shall be precluded from submitting comments on any document
			 prepared under NEPA for that project or taking any measures to oppose,
			 based on the environmental review, any permit, license, or approval
			 related to that project.
								(5)Effect of designationDesignation as a participating agency under this subsection does not imply that the participating
			 agency—
									(A)supports a proposed project; or
									(B)has any jurisdiction over, or special expertise with respect to evaluation of, the project.
									(6)Cooperating agencyA participating agency may also be designated by a lead agency as a cooperating agency under the regulations contained in part 1500 of title 40, Code of Federal Regulations, as in
			 effect on January 1, 2011. Designation as a cooperating agency shall have
			 no effect on designation as participating agency. No agency that is not a
			 participating agency may be designated as a cooperating agency.
								(7)Concurrent reviewsEach Federal agency shall—
									(A)carry out obligations of the Federal agency under other applicable law concurrently and in
			 conjunction with the review required under NEPA; and
									(B)in accordance with the rules made by the Council on Environmental Quality pursuant to subsection
			 (n)(1), make and carry out such rules, policies, and procedures as may be
			 reasonably necessary to enable the agency to ensure completion of the
			 environmental review and environmental decisionmaking process in a timely,
			 coordinated, and environmentally responsible manner.
									(8)CommentsEach participating agency shall limit its comments on a project to areas that are within the
			 authority and expertise of such participating agency. Each participating
			 agency shall identify in such comments the statutory authority of the
			 participating agency pertaining to the subject matter of its comments. The
			 lead agency shall not act upon, respond to or include in any document
			 prepared under NEPA, any comment submitted by a participating agency that
			 concerns matters that are outside of the authority and expertise of the
			 commenting participating agency.
								(f)Project initiation request
								(1)NoticeA project sponsor shall provide the Federal agency responsible for undertaking a project with
			 notice of the initiation of the project by providing a description of the
			 proposed project, the general location of the proposed project, and a
			 statement of any Federal approvals anticipated to be necessary for the
			 proposed project, for the purpose of informing the Federal agency that the
			 environmental review should be initiated.
								(2)Lead agency initiationThe agency receiving a project initiation notice under paragraph (1) shall promptly identify the
			 lead agency for the project, and the lead agency shall initiate the
			 environmental review within a period of 45 days after receiving the notice
			 required by paragraph (1) by inviting or designating agencies to become
			 participating agencies, or, where the lead agency determines that no
			 participating agencies are required for the project, by taking such other
			 actions that are reasonable and necessary to initiate the environmental
			 review.
								(g)Alternatives analysis
								(1)ParticipationAs early as practicable during the environmental review, but no later than during scoping for a
			 project requiring the preparation of an environmental impact statement,
			 the lead agency shall provide an opportunity for involvement by
			 cooperating agencies in determining the range of alternatives to be
			 considered for a project.
								(2)Range of alternativesFollowing participation under paragraph (1), the lead agency shall determine the range of
			 alternatives for consideration in any document which the lead agency is
			 responsible for preparing for the project, subject to the following
			 limitations:
									(A)No evaluation of certain alternativesNo Federal agency shall evaluate any alternative that was identified but not carried forward for
			 detailed evaluation in an environmental document or evaluated and not
			 selected in any environmental document prepared under NEPA for the same
			 project.
									(B)Only feasible alternatives evaluatedWhere a project is being constructed, managed, funded, or undertaken by a project sponsor that is
			 not a Federal agency, Federal agencies shall only be required to evaluate
			 alternatives that the project sponsor could feasibly undertake, consistent
			 with the purpose of and the need for the project, including alternatives
			 that can be undertaken by the project sponsor and that are technically and
			 economically feasible.
									(3)Methodologies
									(A)In generalThe lead agency shall determine, in collaboration with cooperating agencies at appropriate times
			 during the environmental review, the methodologies to be used and the
			 level of detail required in the analysis of each alternative for a
			 project. The lead agency shall include in the environmental document a
			 description of the methodologies used and how the methodologies were
			 selected.
									(B)No evaluation of inappropriate alternativesWhen a lead agency determines that an alternative does not meet the purpose and need for a project,
			 that alternative is not required to be evaluated in detail in an
			 environmental document.
									(4)Preferred alternativeAt the discretion of the lead agency, the preferred alternative for a project, after being
			 identified, may be developed to a higher level of detail than other
			 alternatives in order to facilitate the development of mitigation measures
			 or concurrent compliance with other applicable laws if the lead agency
			 determines that the development of such higher level of detail will not
			 prevent the lead agency from making an impartial decision as to whether to
			 accept another alternative which is being considered in the environmental
			 review.
								(5)Employment analysisThe evaluation of each alternative in an environmental impact statement or an environmental
			 assessment shall identify the potential effects of the alternative on
			 employment, including potential short-term and long-term employment
			 increases and reductions and shifts in employment.
								(h)Coordination and scheduling
								(1)Coordination plan
									(A)In generalThe lead agency shall establish and implement a plan for coordinating public and agency
			 participation in and comment on the environmental review for a project or
			 category of projects to facilitate the expeditious resolution of the
			 environmental review.
									(B)Schedule
										(i)In generalThe lead agency shall establish as part of the coordination plan for a project, after consultation
			 with each participating agency and, where applicable, the project sponsor,
			 a schedule for completion of the environmental review. The schedule shall
			 include deadlines, consistent with subsection (i), for decisions under any
			 other Federal laws (including the issuance or denial of a permit or
			 license) relating to the project that is covered by the schedule.
										(ii)Factors for considerationIn establishing the schedule, the lead agency shall consider factors such as—
											(I)the responsibilities of participating agencies under applicable laws;
											(II)resources available to the participating agencies;
											(III)overall size and complexity of the project;
											(IV)overall schedule for and cost of the project;
											(V)the sensitivity of the natural and historic resources that could be affected by the project; and
											(VI)the extent to which similar projects in geographic proximity were recently subject to environmental
			 review or similar State procedures.
											(iii)Compliance with the schedule
											(I)All participating agencies shall comply with the time periods established in the schedule or with
			 any modified time periods, where the lead agency modifies the schedule
			 pursuant to subparagraph (D).
											(II)The lead agency shall disregard and shall not respond to or include in any document prepared under
			 NEPA, any comment or information submitted or any finding made by a
			 participating agency that is outside of the time period established in the
			 schedule or modification pursuant to subparagraph (D) for that agency’s
			 comment, submission or finding.
											(III)If a participating agency fails to object in writing to a lead agency decision, finding or request
			 for concurrence within the time period established under law or by the
			 lead agency, the agency shall be deemed to have concurred in the decision,
			 finding or request.
											(C)Consistency with other time periodsA schedule under subparagraph (B) shall be consistent with any other relevant time periods
			 established under Federal law.
									(D)ModificationThe lead agency may—
										(i)lengthen a schedule established under subparagraph (B) for good cause; and
										(ii)shorten a schedule only with the concurrence of the cooperating agencies.
										(E)DisseminationA copy of a schedule under subparagraph (B), and of any modifications to the schedule, shall be—
										(i)provided within 15 days of completion or modification of such schedule to all participating
			 agencies and to the project sponsor; and
										(ii)made available to the public.
										(F)Roles and responsibility of lead agencyWith respect to the environmental review for any project, the lead agency shall have authority and
			 responsibility to take such actions as are necessary and proper, within
			 the authority of the lead agency, to facilitate the expeditious resolution
			 of the environmental review for the project.
									(i)DeadlinesThe following deadlines shall apply to any project subject to review under NEPA and any decision
			 under any Federal law relating to such project (including the issuance or
			 denial of a permit or license or any required finding):
								(1)Environmental review deadlinesThe lead agency shall complete the environmental review within the following deadlines:
									(A)Environmental impact statement projectsFor projects requiring preparation of an environmental impact statement—
										(i)the lead agency shall issue an environmental impact statement within 2 years after the earlier of
			 the date the lead agency receives the project initiation request or a
			 Notice of Intent to Prepare an Environmental Impact Statement is published
			 in the Federal Register; and
										(ii)in circumstances where the lead agency has prepared an environmental assessment and determined that
			 an environmental impact statement will be required, the lead agency shall
			 issue the environmental impact statement within 2 years after the date of
			 publication of the Notice of Intent to Prepare an Environmental Impact
			 Statement in the Federal Register.
										(B)Environmental assessment projectsFor projects requiring preparation of an environmental assessment, the lead agency shall issue a
			 finding of no significant impact or publish a Notice of Intent to Prepare
			 an Environmental Impact Statement in the Federal Register within 1 year
			 after the earlier of the date the lead agency receives the project
			 initiation request, makes a decision to prepare an environmental
			 assessment, or sends out participating agency invitations.
									(2)Extensions
									(A)RequirementsThe environmental review deadlines may be extended only if—
										(i)a different deadline is established by agreement of the lead agency, the project sponsor, and all
			 participating agencies; or
										(ii)the deadline is extended by the lead agency for good cause.
										(B)LimitationThe environmental review shall not be extended by more than 1 year for a project requiring
			 preparation of an environmental impact statement or by more than 180 days
			 for a project requiring preparation of an environmental assessment.
									(3)Environmental review comments
									(A)Comments on draft environmental impact statementFor comments by agencies and the public on a draft environmental impact statement, the lead agency
			 shall establish a comment period of not more than 60 days after
			 publication in the Federal Register of notice of the date of public
			 availability of such document, unless—
										(i)a different deadline is established by agreement of the lead agency, the project sponsor, and all
			 participating agencies; or
										(ii)the deadline is extended by the lead agency for good cause.
										(B)Other commentsFor all other comment periods for agency or public comments in the environmental review process,
			 the lead agency shall establish a comment period of no more than 30 days
			 from availability of the materials on which comment is requested, unless—
										(i)a different deadline is established by agreement of the lead agency, the project sponsor, and all
			 participating agencies; or
										(ii)the deadline is extended by the lead agency for good cause.
										(4)Deadlines for decisions under other lawsNotwithstanding any other provision of law, in any case in which a decision under any other Federal
			 law relating to the undertaking of a project being reviewed under NEPA
			 (including the issuance or denial of a permit or license) is required to
			 be made, the following deadlines shall apply:
									(A)Decisions prior to record of decision or finding of no significant impactIf a Federal agency is required to approve, or otherwise to act upon, a permit, license, or other
			 similar application for approval related to a project prior to the record
			 of decision or finding of no significant impact, such Federal agency shall
			 approve or otherwise act not later than the end of a 90-day period
			 beginning—
										(i)after all other relevant agency review related to the project is complete; and
										(ii)after the lead agency publishes a notice of the availability of the final environmental impact
			 statement or issuance of other final environmental documents, or no later
			 than such other date that is otherwise required by law, whichever event
			 occurs first.
										(B)Other decisionsWith regard to any approval or other action related to a project by a Federal agency that is not
			 subject to subparagraph (A), each Federal agency shall approve or
			 otherwise act not later than the end of a period of 180 days beginning—
										(i)after all other relevant agency review related to the project is complete; and
										(ii)after the lead agency issues the record of decision or finding of no significant impact, unless a
			 different deadline is established by agreement of the Federal agency, lead
			 agency, and the project sponsor, where applicable, or the deadline is
			 extended by the Federal agency for good cause, provided that such
			 extension shall not extend beyond a period that is 1 year after the lead
			 agency issues the record of decision or finding of no significant impact.
										(C)Failure to actIn the event that any Federal agency fails to approve, or otherwise to act upon, a permit, license,
			 or other similar application for approval related to a project within the
			 applicable deadline described in subparagraph (A) or (B), the permit,
			 license, or other similar application shall be deemed approved by such
			 agency and the agency shall take action in accordance with such approval
			 within 30 days of the applicable deadline described in subparagraph (A) or
			 (B).
									(D)Final agency actionAny approval under subparagraph (C) is deemed to be final agency action, and may not be reversed by
			 any agency. In any action under chapter 7 seeking review of such a final
			 agency action, the court may not set aside such agency action by reason of
			 that agency action having occurred under this paragraph.
									(j)Issue identification and resolution
								(1)CooperationThe lead agency and the participating agencies shall work cooperatively in accordance with this
			 section to identify and resolve issues that could delay completion of the
			 environmental review or could result in denial of any approvals required
			 for the project under applicable laws.
								(2)Lead agency responsibilitiesThe lead agency shall make information available to the participating agencies as early as
			 practicable in the environmental review regarding the environmental,
			 historic, and socioeconomic resources located within the project area and
			 the general locations of the alternatives under consideration. Such
			 information may be based on existing data sources, including geographic
			 information systems mapping.
								(3)Participating agency responsibilitiesBased on information received from the lead agency, participating agencies shall identify, as early
			 as practicable, any issues of concern regarding the project’s potential
			 environmental, historic, or socioeconomic impacts. In this paragraph,
			 issues of concern include any issues that could substantially delay or
			 prevent an agency from granting a permit or other approval that is needed
			 for the project.
								(4)Issue resolution
									(A)Meeting of participating agenciesAt any time upon request of a project sponsor, the lead agency shall promptly convene a meeting
			 with the relevant participating agencies and the project sponsor, to
			 resolve issues that could delay completion of the environmental review or
			 could result in denial of any approvals required for the project under
			 applicable laws.
									(B)Notice that resolution cannot be achievedIf a resolution cannot be achieved within 30 days following such a meeting and a determination by
			 the lead agency that all information necessary to resolve the issue has
			 been obtained, the lead agency shall notify the heads of all participating
			 agencies, the project sponsor, and the Council on Environmental Quality
			 for further proceedings in accordance with section 204 of NEPA, and shall
			 publish such notification in the Federal Register.
									(k)Limitation on use of social cost of carbon
								(1)In generalIn the case of any environmental review or environmental decisionmaking process, a lead agency may
			 not use the social cost of carbon.
								(2)DefinitionIn this subsection, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis Under Executive Order No. 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in
			 May 2013, revised in November 2013, or any successor thereto or
			 substantially related document, or any other estimate of the monetized
			 damages associated with an incremental increase in carbon dioxide
			 emissions in a given year.
								(l)Report to congressThe head of each Federal agency shall report annually to Congress—
								(1)the projects for which the agency initiated preparation of an environmental impact statement or
			 environmental assessment;
								(2)the projects for which the agency issued a record of decision or finding of no significant impact
			 and the length of time it took the agency to complete the environmental
			 review for each such project;
								(3)the filing of any lawsuits against the agency seeking judicial review of a permit, license, or
			 approval issued by the agency for an action subject to NEPA, including the
			 date the complaint was filed, the court in which the complaint was filed,
			 and a summary of the claims for which judicial review was sought; and
								(4)the resolution of any lawsuits against the agency that sought judicial review of a permit, license,
			 or approval issued by the agency for an action subject to NEPA.
								(m)Limitations on claims
								(1)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial
			 review of a permit, license, or approval issued by a Federal agency for an
			 action subject to NEPA shall be barred unless—
									(A)in the case of a claim pertaining to a project for which an environmental review was conducted and
			 an opportunity for comment was provided, the claim is filed by a party
			 that submitted a comment during the environmental review on the issue on
			 which the party seeks judicial review, and such comment was sufficiently
			 detailed to put the lead agency on notice of the issue upon which the
			 party seeks judicial review; and
									(B)filed within 180 days after publication of a notice in the Federal Register announcing that the
			 permit, license, or approval is final pursuant to the law under which the
			 agency action is taken, unless a shorter time is specified in the Federal
			 law pursuant to which judicial review is allowed.
									(2)New informationThe preparation of a supplemental environmental impact statement, when required, is deemed a
			 separate final agency action and the deadline for filing a claim for
			 judicial review of such action shall be 180 days after the date of
			 publication of a notice in the Federal Register announcing the record of
			 decision for such action. Any claim challenging agency action on the basis
			 of information in a supplemental environmental impact statement shall be
			 limited to challenges on the basis of that information.
								(3)Rule of constructionNothing in this subsection shall be construed to create a right to judicial review or place any
			 limit on filing a claim that a person has violated the terms of a permit,
			 license, or approval.
								(n)Categories of projectsThe authorities granted under this subchapter may be exercised for an individual project or a
			 category of projects.
							(o)Effective dateThe requirements of this subchapter shall apply only to environmental reviews and environmental
			 decisionmaking processes initiated after the date of enactment of this
			 subchapter. In the case of a project for which an environmental review or
			 environmental decisionmaking process was initiated prior to the date of
			 enactment of this subchapter, the provisions of subsection (i) shall
			 apply, except that, notwithstanding any other provision of this section,
			 in determining a deadline under such subsection, any applicable period of
			 time shall be calculated as beginning from the date of enactment of this
			 subchapter.
							(p)ApplicabilityExcept as provided in subsection (p), this subchapter applies, according to the provisions thereof,
			 to all projects for which a Federal agency is required to undertake an
			 environmental review or make a decision under an environmental law for a
			 project for which a Federal agency is undertaking an environmental review.
							(q)Savings clauseNothing in this section shall be construed to supersede, amend, or modify sections 134, 135, 139,
			 325, 326, and 327 of title 23, sections 5303 and 5304 of title 49, or subtitle C of title I of division A of the Moving Ahead for Progress in the 21st
			 Century Act and the amendments made by such subtitle (Public Law 112–141)..
			(b)Technical amendmentThe table of sections for chapter 5 of title 5, United States Code, is amended by inserting after the items relating to subchapter II
			 the following:
				
					
						Subchapter IIA—Interagency Coordination Regarding Permitting
						560. Coordination of agency administrative operations for efficient decisionmaking..
			(c)Regulations
				(1)Council on environmental qualityNot later than 180 days after the date of enactment of this title, the Council on Environmental
			 Quality shall amend the regulations contained in part 1500 of title 40,
			 Code of Federal Regulations, to implement the provisions of this title and
			 the amendments made by this title, and shall by rule designate States with
			 laws and procedures that satisfy the criteria under section 560(d)(2)(A) of title 5, United States Code.
				(2)Federal agenciesNot later than 120 days after the date that the Council on Environmental Quality amends the
			 regulations contained in part 1500 of title 40, Code of Federal
			 Regulations, to implement the provisions of this title and the amendments
			 made by this title, each Federal agency with regulations implementing the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall amend such regulations to implement the provisions of this subchapter.
				
	Passed the House of Representatives March 6, 2014.Karen L. Haas,Clerk
